



Exhibit 10.1
FIFTH AMENDMENT TO EMPLOYMENT AGREEMENT
This Fifth Amendment to Employment Agreement (this “Fifth Amendment”), is made
effective as of August 13, 2018, by and between KENNEDY-WILSON, INC., a Delaware
corporation (the “Company”), and Mary L. Ricks, an individual (“Employee”) with
respect to the following facts and circumstances:


RECITALS
WHEREAS, the Company has been employing Employee as President and CEO,
Kennedy-Wilson Europe, affiliates of the Company, under an employment agreement
dated as of February 1, 2009, as amended to date (the “Agreement”); and


WHEREAS, the Company and the Employee have agreed that the terms of the
Agreement should be modified to change the Employee’s job title;


WHEREAS, the Company and the Employee have agreed that the terms of the
Agreement should be further modified to reflect an increase in the Employee’s
base salary; and


WHEREAS, the Company and Employee intend that the terms of the Agreement shall
be modified as set forth below and that, except as modified, the Agreement shall
remain in full force and effect.


AMENDMENT TO AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which the Company and Employee hereby acknowledge, effective as
of the Effective Date (as defined below), the Company and Employee hereby agree
as follows:


1.     Effective Date. All references in the Agreement to the term “Effective
Date” shall mean and refer to August 13, 2018.


2.    Services Provided to the Company. Section 2 of the Agreement is modified
such that the title of “President and CEO, Kennedy-Wilson Europe” is deleted in
its entirety and the following is added in lieu thereof “President,
Kennedy-Wilson Holdings, Inc. and Kennedy-Wilson, Inc.”


3.     Compensation to Employee. Section 5(a) of the Agreement is hereby amended
and restated in its entirety as follows:
 
“5. Compensation to Employee. During the Term of this Agreement, the Company
shall pay to Employee compensation (the “Compensation”) consisting of:


(a) Salary. The Company shall pay a salary equal to one million two hundred and
fifty thousand dollars ($1,250,000.00) per annum, payable on such basis as is
the normal payment pattern of the Company, not to be less frequently than
monthly (“Base Salary”). Employee’s Base Salary shall be reviewed on a bi-annual
basis and adjusted upwards as appropriate;


4.    Incorporation; Full Force and Effect. This Fifth Amendment shall be and
hereby is incorporated into and forms a part of the Agreement. Subject to the
foregoing, the Agreement remains in full force and effect, and the Company and
Employee hereby ratify and affirm the Agreement in each and every respect.


[signature page follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Fifth Amendment to be
effective as of the date first above written.


 
 
 
COMPANY:
KENNEDY-WILSON, INC.




EMPLOYEE:
MARY L. RICKS


By:/s/ Justin Enbody
Name: Justin Enbody
Title: Chief Financial Officer


By:/s/Mary L. Ricks
Title: President, Kennedy-Wilson Holdings, Inc.


 
 









(Signature Page to Fifth Amendment to Employment)



